Citation Nr: 1717430	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral arterial disease (PAD)/peripheral vascular disease (PVD), including as due to service-connected coronary atherosclerosis or in-service herbicide exposure.

2.  Entitlement to service connection for carotid artery stenosis, status-post right carotid artery endarterectomy, including as due to PAD/PVD or service-connected coronary atherosclerosis.

3.  Entitlement to service connection for erectile dysfunction, including as due to PAD/PVD or service-connected coronary atherosclerosis.

4.  Entitlement to service connection for a disability manifested by pain and tingling in both hands and all fingers (claimed as claudication pain), including as due to PAD/PVD or service-connected coronary atherosclerosis.

5.  Entitlement to an initial rating greater than 10 percent for coronary atherosclerosis.

6.  Entitlement to a rating in excess of 30 percent for coronary atherosclerosis.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 1968, including in-country in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim of entitlement to service connection for PAD/PVD, carotid artery stenosis, erectile dysfunction, and a disability manifested by pain and tingling in both hands and all fingers (claimed as claudication pain).  This matter is also on appeal from a January 2011 rating decision in which the RO granted the Veteran's claim of entitlement to service connection for coronary atherosclerosis, assigning a 10 percent rating effective August 2, 2010.  

A videoconference Board hearing was held at the RO in April 2016 before the undersigned Veterans Law Judge, and a copy of the hearing transcript has been added to the record.

In September 2016, the Board remanded this claim for additional development.

As will be discussed in further detail below, the Board finds that the evidence currently of record is sufficient to award the Veteran a rating of 30 percent for his coronary atherosclerosis throughout the appeal period.  However, the question of whether a rating in excess of 30 percent is warranted at any point requires further development.  Accordingly, the Board has bifurcated the increased rating issues as reflected on the title page.  Such bifurcation of these issues permits a grant of an increased rating for which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to an even higher rating.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for coronary atherosclerosis and entitlement to service connection for PAD/PVD, carotid artery stenosis, erectile dysfunction, and a disability manifested by pain and tingling in both hands and all fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the evidence of record demonstrates that the Veteran's coronary atherosclerosis was manifested by evidence of cardiac hypertrophy.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for coronary atherosclerosis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the fact that the Board is granting an initial rating of 30 percent for coronary atherosclerosis and is remanding the issue of entitlement to a rating in excess of 30 percent, the Board finds that further notification and development actions under the VCAA would not result in a more favorable outcome or be of assistance to the instant discussion.

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's coronary atherosclerosis is rated under Diagnostic Code 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

In the present case, a June 2007 echocardiogram showed mild concentric left ventricular hypertrophy.  During an October 2010 VA examination, the VA examiner noted that an October 2010 EKG showed evidence of cardiac hypertrophy or dilatation.  Although a July 2013 VA examiner indicated that there was no evidence of cardiac hypertrophy or dilatation on a July 2013 echocardiogram, the examiner opined that there "has been no change in his status/severity since last evaluated in 2010."  As there is evidence of cardiac hypertrophy/dilatation confirmed by both EKG and echocardiogram, the Board will resolve doubt in the Veteran's favor and assign a 30 percent evaluation under Diagnostic Code 7005 for the entire period on appeal.  The issue of entitlement to a rating in excess of 30 percent is addressed in the remand section below.


ORDER

Entitlement to an initial disability rating of 30 percent for coronary atherosclerosis is granted, subject to the law and regulations governing the criteria for award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Service Connection Claims

The Veteran contends that his in-service herbicide exposure caused or contributed to his current peripheral arterial disease/peripheral vascular disease and carotid artery stenosis.  He contends further that his peripheral arterial disease/peripheral vascular disease caused or contributed to his carotid artery stenosis, erectile dysfunction, and his disability manifested by and tingling in both hands and all fingers.  He alternatively contends that his service-connected coronary atherosclerosis caused or aggravated (permanently worsened) each of these claimed disabilities.  He alternatively contends further that his peripheral arterial disease/peripheral vascular disease caused or contributed to his carotid artery stenosis, erectile dysfunction, and his disability manifested by and tingling in both hands and all fingers.

In October 2010, a VA examiner diagnosed the Veteran with peripheral artery disease of the carotids and lower extremities.  The examiner also indicated that "cardiac ischemia is not known to cause or aggravate PAD."  However, the examiner also noted that the Veteran does not have cardiac ischemia, but that he has coronary artery calcifications.  The examiner opined that "PAD is not due to nor [sic] aggravated by any SC condition."  

Also in October 2010, a different VA examiner diagnosed the Veteran with peripheral arterial disease due to atherosclerotic disease of the vessels with associated claudicatory pain.  The examiner indicated that "the pain he experiences is a direct result of the natural progression of peripheral arterial disease."  The examiner also opined that the Veteran's erectile dysfunction is at least partially caused by his peripheral arterial disease.  

In an August 2015 letter, the Veteran's VA physician indicated that he could not make any statement on official VA policy regarding whether the Veteran's peripheral artery disease or carotid artery disease were related to service-connected coronary artery disease.  However, the physician indicated that because the Veteran's coronary artery disease, cerebrovascular disease, and peripheral vascular disease are all due to atherosclerosis, "it is both plausible and logical that they stem from a common cause."  

In September 2016, the Board remanded the claim for additional examinations and opinions on the etiology of the Veteran's claimed conditions.  

In October 2016, the Veteran underwent several examinations.  The examiner first diagnosed the Veteran's with carotid and vertebral artery disease with resultant carotid endarterectomy and subsequent medullary CVA.  The examiner opined that this condition was not related to service or to any incident of service and that it was not caused or aggravated by the Veteran's peripheral arterial disease or his atherosclerotic heart disease.  The examiner's rationale for all of these opinions was (1) CVA is independent of the CAD because the diagnosis of CAD was based on coronary artery calcifications, which did not cause the CVA and (2) the peripheral vascular disease of the abdomen and legs is far away in the body from the carotid arteries, "and though the same causative process may be going on, the leg process did not cause, influence nor [sic] aggravate the head/neck process."  

Next, the examiner diagnosed the Veteran with peripheral arterial vascular disease.  The examiner opined that this condition was not related to service or to any incident of service.  The examiner's rationale for this opinion was a verbatim recitation of the rationale for the opinion that the Veteran's carotid artery disease was not related to service or to peripheral arterial disease or atherosclerotic heart disease.  

The Board finds that an addendum opinion is needed.  As an initial matter, the October 2016 examiner offered no rationale for her opinions that peripheral arterial vascular disease and carotid artery stenosis were not related to service.  Moreover, the examiner's opinion that the Veteran's service-connected coronary atherosclerosis did not cause his CVA (and presumably by extension, his carotid artery disease) is conclusory and without explanation of rationale.  Additionally, to date, no adequate opinion has been obtained regarding the relationship between the Veteran's service-connected coronary atherosclerosis and his peripheral arterial disease and carotid artery stenosis.  

Without further clarification, the Board cannot adequately adjudicate the Veteran's claims.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, on remand, an addendum opinion should be obtained.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The issues of entitlement to service connection for erectile dysfunction and a disability manifested by and tingling in both hands and all fingers on a secondary basis are inextricably intertwined with the issues of entitlement to service connection for peripheral artery disease or carotid artery disease and are deferred pending the development requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Rating in Excess of 30 Percent for Coronary Atherosclerosis

The Board finds that the evidence of record is insufficient to determine the whether a rating in excess of 30 percent is warranted for the Veteran's service-connected coronary atherosclerosis.  Specifically, the Veteran was afforded VA examinations in October 2010 and July 2013 to assess the severity of his service-connected coronary atherosclerosis.  Both VA examiners indicated that METs testing was not completed because it is not required as part of the Veteran's treatment plan.  Instead, both examiners completed an interview-based METs test.  

The applicable rating criteria state that even if the requirements for a 30 percent evaluation is met based on the presence of cardiac hypertrophy or dilatation, METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. §  4.100 (b).  Furthermore, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the METs that result in the above-mentioned symptoms may be used as long as it is supported by specific examples.  See 38 C.F.R. § 4.104 note (2).

Here, the VA examinations do not meet any of the exceptions under § 4.100 (b).  The examination reports contain no indication of a medical contraindication to METs testing.  The Veteran's left ventricular ejection fraction was measured at 55 percent in October 2010 and 60 percent in July 2013.  The examiners also noted that there was no evidence of congestive heart failure.  Lastly, a 100 percent evaluation has not been assigned on another basis.  The Board further notes that exercise-based METs level is required for evaluation under Diagnostic Code 7005, unless it cannot be done for medical reasons.  However, the examiners provided estimated METs based on interview questions but failed to provide a medical reason for not performing the exercise testing required in § 4.104 note (2).  

Given the foregoing, the Board finds that the examination reports obtained in this case are not adequate to evaluate whether a rating in excess of 30 percent is warranted, as they failed to provide medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that a more thorough and contemporaneous examination, with METs testing, is needed to fully and fairly evaluate the Veteran's claim of entitlement to a rating in excess of 30 percent for coronary atherosclerosis.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the conditions on appeal dated from March 2017 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, obtain a VA medical opinion from a VA physician with appropriate expertise, to determine the etiology of the Veteran's peripheral arterial disease/peripheral vascular disease and carotid artery stenosis.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed peripheral arterial disease/peripheral vascular disease is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein?  

(b)  Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed carotid artery stenosis is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein?

In rendering the above opinions, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's diagnosed conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's conditions or whether they manifested in an unusual manner. 

The examiner should specifically review and comment on the August 2015 opinion of the Veteran's VA physician J.C.M, M.D., who indicated that the Veteran's service-connected coronary artery disease stems from the same cause as his peripheral vascular and cerebrovascular disease.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. J.C.M's findings. 

(c) Notwithstanding the answer to questions (a) and (b), is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's peripheral arterial disease/peripheral vascular disease and/or carotid artery stenosis is proximately due to or caused by the Veteran's service-connected coronary atherosclerosis?

(d)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's peripheral arterial disease/peripheral vascular disease and/or carotid artery stenosis was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected coronary atherosclerosis?

If the examiner determines that the Veteran's peripheral arterial disease/peripheral vascular disease and/or carotid artery stenosis is aggravated by his service-connected coronary atherosclerosis, the examiner should report the baseline level of severity of the peripheral arterial disease/peripheral vascular disease and/or carotid artery stenosis prior to the onset of aggravation.  If some of the increase in severity of the peripheral arterial disease/peripheral vascular disease and/or carotid artery stenosis is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Again, the examiner should specifically review and comment on the August 2015 opinion of the Veteran's VA physician J.C.M, M.D., who indicated that the Veteran's service-connected coronary artery disease stems from the same cause as his peripheral vascular and cerebrovascular disease.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. J.C.M's findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected coronary atherosclerosis.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

A laboratory determination of METs by exercise testing must be completed unless there is a medical contraindication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

If a laboratory determination of METs by exercise testing cannot be conducted due to medical reasons, the examiner must explain the reasons for such contraindication in the examination report, and the examiner must provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The examiner must also report on left ventricular dysfunction, to include ejection fraction percentages.  The examiner must also indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The examiner should also state whether the Veteran's ischemic heart disease results in chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


